The opinion of the court was delivered by
HortoN, C. J. i
This proceeding has been commenced in this court, not for the purpose of compelling the Dodge City, Montezuma & Trinadad Railway Company or any of the defendants to operate the line of that railway in Ford and Gray counties, or any part thereof, but merely to require the defendants to repair and relay certain portions of the track and roadbed of the railway company. A railway company may be compelled by mandamus to perform the public duties specifically and plainly imposed upon the corporation; and, therefore, we have no doubt of the power of this court, in a proper case, *335to compel a company to operate its road, and for that purpose to compel the replacement of its track torn up in violation of its charter. (The State v. Railway Co., 33 Kas. 176; City of Potwin Place v. Topeka Rly. Co., 51 id. 609; U. P. Rly. Co. v. Hall, 91 U. S. 343; Rex v. S. & W. Rld. Co., 2 Barn. & Ald. 646.) But the granting of a writ of mandamus rests somewhat in the discretion of the court. (City of Potwin Place v. Topeka Rly. Co., supra.)
The Montezuma railway company is insolvent. It has no cars or engines. Its line of road has not been operated for many months. The road cannot be operated except at a great loss. The railway company is not able to operate it, and has no funds or property which can be applied to the payment of operating expenses. A. T. Soule, the promoter of the railway company, has expended over $200,000 in the construction and operation of the road without any returns. All of its property was sold, or attempted to be sold, to the Block-Pollak company for $25,000 only. The venture of the promoter has been very unsuccessful to him. His experience, and the other parties investing, in constructing and operating this railway has been most unfortunate. No one connected with the railway corporation has realized any personal benefit from any bond, mortgage or subsidy of the road. The Rock Island road, which, by an arrangement with the Montezuma company, ran its trains over the road from the time of its completion until May, 1893, and which has better facilities for operating the road than any other company or person, will not take the road as a gift and operate it. It seems to be conclusively shown that all the receipts to be derived from operating the road will not pay the operating expenses, not taking into account the repairs of the road and the taxes.
The contention on the part of the plaintiff is, that as the railway was sold to E. F. Kellogg for Wilson Soule by a receiver, and not by the sheriff of Ford county, the sale is absolutely void. If this be true, then there is no legal duty upon the part of Wilson Soule to repair or operate the road. If, however, the sale is not absolutely void, we do not think, *336upon the showing made, that Wilson Soule, as a private person, ought to be compelled to operate the road. The Block-Pollak Iron Company cannot, under its conditional purchase of the superstructure, be compelled to repair or operate the road. There is no legal duty upon any of the other defendants to repair the road. Therefore, the question is, whether the court will compel, or attempt to compel, the railway company, a bankrupt corporation, to relay the track and repair the roadbed. The court will not make a useless or futile order. It will not do a vain thing. The. order prayed for should only be issued in the interest of the public. If the track is replaced, there is no reasonable probability that the road will be or can be operated. If a railway will not pay its mere operating expenses, the public has little interest in the operation of the road or in its being kept in repair. (Mor. Priv. Cor. 1119; Commonwealth v. Fitchburg Rld. Co., 12 Gray, 180; O. & M. Rld. Co. v. People, 30 Am. & Eng. Rld. Cases [Ill.], 509; People v. A. & Vt. Rld. Co., 24 N. Y. 261.)
The average life of cedar ties — the kind used on this road — is from three to five years. All the ties laid in 1888 will soon be so much decayed as to be worthless. A large part were worthless when the track was taken up. If the track were relaid, the road would be in no reasonable condition to be used, unless new ties were furnished, and these in a few years would again become decayed and useless. The use of the road was abandoned before any part of the track was torn up. If the track were replaced, it would be of no immediate public benefit — possibly of no future benefit —because, if the railway is not operated, the mere existence of a road, not in use, is not beneficial to any one.
The peremptory writ prayed for will be denied, with costs.
All the Justices concurring.